          Case 1:20-cv-01395-RC Document 10 Filed 05/29/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


THE HONORABLE KEVIN OWEN MCCARTHY,
in his official capacity as Minority Leader of the
United States House of Representatives, et al.,
                                Plaintiffs,
                                                          Case No. 1:20-cv-01395-RC
                       v.
THE HONORABLE NANCY PELOSI,
in her official capacity as Speaker of the
United States House of Representatives, et al.,
                                Defendants.


                                   NOTICE OF APPEARANCE

       I, Douglas N. Letter, hereby enter my appearance as counsel in the above-captioned case

for Defendants the Honorable Nancy Pelosi, Speaker of the U.S. House of Representatives, the

Honorable Cheryl L. Johnson, Clerk of the U.S. House of Representatives, and the Honorable

Paul D. Irving, Sergeant-at-Arms of the U.S. House of Representatives. Please send all future

notices in this matter to me.

                                              Respectfully submitted,

                                              /s/ Douglas N. Letter
                                              Douglas N. Letter (D.C. Bar No. 253492)
                                                  General Counsel

                                              Office of General Counsel
                                              U.S. House of Representatives
                                              219 Cannon House Office Building
                                              Washington, D.C. 20515
                                              (202) 225-9700
                                              douglas.letter@mail.house.gov

                                              Counsel for Defendants
May 29, 2020
